Case 4:17-cv-00079-RGE-SBJ Document 110 Filed 10/05/18 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF IOWA

 

CENTRAL DIVISION
JOHN DOE,
No. 4:17-cv-079-RGE-SBJ

Plaintiff,
VS.
GRINNELL COLLEGE, SARAH DEFENDANTS’ UNRESISTED
MOSCHENROSS, ANGELA VOOS, and MOTION TO SEAL EXHIBITS TO
BAILEY ASBERRY, THEIR RESISTANCE TO PLAINTIFF’S

RULE 56(d) MOTION
Defendants.

 

 

Defendants Grinnell College, Sarah Moschenross, Angela Voos, and Bailey Asberry
move the Court for leave to file under seal Exhibits C, D, E, F, and G in support of their
Resistance to Plaintiffs motion pursuant to Federal Rule of Civil Procedure 56(d). In support of
their Motion, Defendants state:

1. Defendants intend to file a resistance to Plaintiff’s Rule 56(d) Motion (docket no.
105).

2. Defendants prepared supporting exhibits, some of which contain material
designated as Confidential pursuant to the Court’s Protective Order (docket no. 45). The exhibits
in question are Exhibits C, D, E, F, and G.

3. To comply with the Court’s Order and the Local Rules, Defendants must file
these materials under seal.

4. Pursuant to Local Rule 7(k), counsel for Defendants has communicated with
counsel for Plaintiff about this Motion. Plaintiff's counsel does not resist this Motion.

For the foregoing reasons, Defendants respectfully request leave to file under seal
Case 4:17-cv-00079-RGE-SBJ Document 110 Filed 10/05/18 Page 2 of 3

Exhibits C, D, E, F, and G to their resistance to Plaintiff's Rule 56(d) Motion.

/s/_ Frank Boyd Harty

Frank Boyd Harty

Nyemaster Goode, P.C.

700 Walnut Street, Suite 1600
Des Moines, Iowa 50309
Telephone: 515-283-3100
Facsimile: 515-283-8045

Email: fharty@nyemaster.com

and

 

/s/ Frances M. Haas

Frances M. Haas

Nyemaster Goode, P.C.

625 First Street SE, Suite 400
Cedar Rapids, lowa 52401
Telephone: 319-286-7000
Facsimile: 319-286-7050

Email: fmhaas@nyemaster.com

ATTORNEYS FOR DEFENDANTS GRINNELL
COLLEGE, SARAH MOSCHENCROSS,
ANGELA VOOS, AND BAILEY ASBERRY

 
Case 4:17-cv-00079-RGE-SBJ Document 110 Filed 10/05/18 Page 3 of 3

CERTIFICATE OF SERVICE

[hereby certify that on October 5, 2018 I electronically filed the foregoing document with
the Clerk of Court using the ECF system which will send notification of such filing to the
following:

David H. Goldman, Esq.

Phillip F. Van Liew, Esq.

BABICH GOLDMAN, P.C.

501 S.W. 7" Street, Suite J

Des Moines, Iowa 50309

Telephone: (515) 244-4300

Email: dgoldman@babichgoldman.com
Email: pvanliew@babichgoldman.com

-AND-

Andrew T. Miltenberg, Esq. (pro hac vice)
Tara J. Davis, Esq. (pro hac vice)
Kara L. Gorycki, Esq. (pro hac vice)
Philip Byler, Esq. (pro hac vice)
NESNOFF & MILTENBERG, LLP
363 Seventh Avenue, Fifth Floor
New York, New York 10001
Telephone: (212) 736-4500

Email: AMiltenberg@nmllplaw.com
Email: tdavis@nmllplaw.com
Email: kgorycki@nmllplaw.com
Email: pbyler@nmllplaw.com

 

ATTORNEYS FOR PLAINTIFF JOHN DOE

/s/ Shannon Greenman
